Title: Thomas Lehré to Thomas Jefferson, 9 March 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston (So Ca) Mar: 9th 1813 
          It affords me great pleasure to inform you, in consequence of the successes of our Navy, we had a public procession—a public Dinner—and a General illumination at night.—The procession was the largest, and the number that dined to-gether upon the occasion, were the greatest, ever known in this City.The enclosed contains the Toasts that were drank upon the occasion.—By the 6th Toast you will see that your old friends here have not forgot you—when that Toast was drank, nothing could exceed the Joy and heartfelt satisfaction manifested by the Republicans upon the occasion, in paying you so just a tribute for the great services you have rendered them & their Country.Your friends here in this State, knowing that Mr Madison, has, and will continue to pursue the same Patriotic system of measures that you did, have, and are determined to continue to support him and his administration, by all means in their power.While I congratulate you and our Country upon the Spirit, Zeal, and Patriotism, displayed by the Republicans in the Southern, and Western States, in our present contest with Great Britain, I cannot but lament the conduct of some of our Eastern Brethren and their adherents here.I think the source of all our present evils, can be fairly traced up to, and imputable solely to their unwarrantable opposition to the embargo Law, had this Law been duly carried into execution, for only 6 months, there is not a doubt upon the mind of any candid man, but Great Britain would have been compelled to yield to our treaty and our Countries Country at present enjoying the blessings of Peace.What adds much to our misfortunes at present, many of those very men, and their adherents, who have been uniform in their opposition to our Goverment, by some means or other have got into office, instead of supporting our Goverment, as their Oaths and duties of offices require them to do, they on the contrary violate their duty openly, and under Colour of those very offices, injure our Country in various ways. I shall be always happy to hear from you. That you may enjoy every earthly blessing, is the sincere wish of
          Dr Sir. Your Obedt H. ServantThomas Lehré
        